DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed August 27, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1-19 and 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the first reflecting region is configured to reflect light of the first polarization and pass through light of the second polarization, wherein the second reflecting region is configured to reflect light of the second polarization, wherein the spacer region is substantially transparent to light that passes through the first reflecting region, and wherein the spacer region is substantially transparent to light reflected by the second reflecting region” (claim 1); “a reflecting system formed as a substantially planar multilayer stack of materials including a first reflecting region, a second reflecting region, and a spacer region disposed between the first reflecting region and the second reflecting region, the reflecting system positioned on the angled optical surface across the first direction so that light propagating along the first direction from the optical fiber is incident upon the reflecting system, the reflecting system configured to reflect incident light propagating along the first direction into a first reflected beam of a first polarization and a second reflected beam of a second polarization, the first reflected beam and the second reflected beam separated by a beam spacing sized to direct the first reflected beam into a first optical communication channel and to direct the second reflected beam into a second optical communication channel, wherein the end portion of the beam steering structure is shaped and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.